Citation Nr: 0633293	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an acquired psychiatric disorder to 
include anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied service connection for bilateral 
hearing loss, tinnitus, and anxiety disorder and depression. 


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest in service or 
within one year of service discharge, and no medical evidence 
has been presented establishing a nexus between the veteran's 
active service and his current bilateral hearing loss.  

2.  The veteran's current tinnitus disability did not 
manifest in service, and no medical evidence has been 
presented establishing a nexus between the veteran's active 
service and his current tinnitus.

3.  The veteran's current diagnosed anxiety disorder and 
depression did not manifest in service, and no medical 
evidence has been presented establishing a nexus between the 
veteran's active service and his current psychiatric 
disability.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Anxiety disorder and depression were not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in February 2003.  
The RO notice dated in November 2002 informed the veteran 
that he could provide evidence to support his claims or 
location of such evidence and requested that he provide any 
evidence in his possession.  The notice letter notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claims and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical and personnel records have been obtain.  VA 
treatment records are also on file.  The veteran was afforded 
a VA audiology examination in February 2003.  For reasons set 
forth below, the Board finds no basis to afford the veteran a 
psychiatric examination.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  

Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

Under 38 U.S.C.A. 1154 (West 2002 & Supp. 2005), in the case 
of any veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed.Cir. 1996). However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).



Hearing loss and tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The report of a February 2003 VA audiology examination showed 
an average loss of 39 decibels in the right ear and a loss of 
45 decibels in the left ear.  Pure tone thresholds in the 
right ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 25, 
40, 50, 60, and 75, respectively.  Pure tone thresholds in 
the left ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 
25, 35, 50, 60, and 65, respectively.  Speech recognition was 
78 percent in the right ear and 74 percent in the left ear.  
The examination report also makes findings pertaining to 
complaints of tinnitus.  Current bilateral hearing loss for 
VA purposes and a diagnosis of tinnitus have therefore been 
established.  

Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  As converted, the veteran's January 1964 service 
entrance examination showed that pure tone thresholds in the 
right ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 15, 
15, 15, 20, and 15, respectively.  Pure tone thresholds in 
the left ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 
5, 10, 10, 15, and 20, respectively.  On discharge 
examination, which was conducted in January 1966, pure tone 
thresholds in the right ear at 500, 1000, 2000, 3,000, and 
4000 Hertz were 15, 15, 15, 20, and 15, respectively.  Pure 
tone thresholds in the left ear at 500, 1000, 2000, 3,000, 
and 4000 Hertz were 5, 10, 10, 15, and 20, respectively.  

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of hearing loss or 
tinnitus.  The veteran specifically denied any problems with 
his ears or hearing loss at the time of his service discharge 
examination.  Post-service medical evidence of hearing loss 
is first documented in an August 1996 VA audiological 
evaluation, which is over 30 years post service.  

In sum, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  There is also no evidence of tinnitus in 
service.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's current hearing loss and tinnitus 
and his active service, to include noise exposure in service.  
The medical evidence preponderates against this aspect of the 
veteran's claim.

The report of the February 2003 VA audiology examination 
indicated that there was no evidence to support the veteran's 
claim that his hearing loss and tinnitus were service 
related.  Although he provided a history of inservice noise 
exposure from serving as a cannoneer, which extensive 
training and operation of the 155 Howitzer, the examiner 
observed that the veteran's hearing did not change during his 
active military service, that the service medical records 
were negative for any reports of hearing loss or tinnitus, 
and that his hearing was essentially within normal limits at 
the time of his service discharge.  The examiner noted that 
the veteran had a 10 year post-service of noise exposure in a 
shoe factory that necessitated the use of hearing protection.  
Although the current audiogram showed significant bilateral 
sensorineural hearing loss, the examiner stated that it was 
"unlikely" that the veteran's hearing loss or tinnitus were 
related to his active service.  

The veteran has not proffered any competent medical evidence 
that contradicts the conclusion made in the February 2003 
examination report.  The Board notes that the report of an 
August 1996 audiological evaluation indicated that the 
veteran had hearing loss since service.  However, closer 
scrutiny of this comment shows that the examiner was merely 
recording a history provided to him by the veteran.  The 
Court has determined that history which the veteran provides 
does not transform that history into medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Consquently, 
there is no probative value in the August 1996 outside of 
providing the first evidence of the veteran's hearing loss 
and tinnitus disability.

The Board acknowledges that the veteran's personal assertions 
that his hearing loss and tinnitus are the result of in-
service acoustic trauma.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Acquired psychiatric disorder

Service medical records are absent any evidence of 
complaints, treatment, or diagnosis of an acquired 
psychiatric disorder.  At the time of service separation, the 
veteran's psychiatric condition was found to be normal.  The 
veteran denied any history of depression, excessive worry, or 
nervous trouble of any sort.  The first evidence of a 
diagnosis of a psychiatric disability (mixed anxiety and 
depression) is contained in an April 2000 VA treatment 
report.

The Board finds therefore that there is no evidence of 
anxiety disorder or depression in service.  Application of a 
one year presumptive period is not warranted as anxiety 
disorder and depression are defined as neuroses rather than 
psychoses.  38 C.F.R. §§ 3.307, 3.309(a).  Nevertheless, the 
record establishes a gap of over 30 years between a diagnosis 
of a psychiatric disability and service discharge.  The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
veteran's current psychiatric disability and his active 
service.  The medical evidence preponderates against this 
aspect of the veteran's claim.

Treatment records from the St. Louis VA Medical Center (VAMC) 
document that the veteran has been diagnosed as having 
anxiety disorder and depression.  Significantly, the veteran 
was initially seen in April 2000 for complaints of feeling 
"shaky inside."  He stated he was having problems with 
anxiety and depression.  He said he was under stress.  He 
said his leading stressor involved the failing health of his 
mother and her recent admission to a nursing home facility.  
Subsequent treatment records also reflect that the veteran 
was experiencing anxiety due to problems with family members 
and providing care to his daughter who suffers from cystic 
fibrosis.  Although reference was made to the veteran having 
been in combat, none of the treatment records or reports 
attributed the veteran anxiety disorder and/or depression to 
his active service or combat experiences related thereto.  
Indeed, as indicated above, the evidence tends to link the 
veteran's psychiatric disability to post-service life 
problems.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed psychiatric disabilities.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim for service connection for an 
acquired psychiatric disorder because there is no evidence of 
pertinent disability in service or for three decades 
following service.  Thus, while there are current diagnoses 
of anxiety disorder and depression, there is no true 
indication that those disabilities are associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of any symptoms of psychiatric 
disability in service, the negative examination performed at 
separation and the lack of diagnosis of the claimed 
psychiatric disabilities until many years post-service, any 
opinion relating pertinent disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for bilateral hearing loss, 
tinnitus, or an acquired psychiatric disorder and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an acquired psychiatric disorder to include 
anxiety and depression is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


